In an action by a wife for a judicial separation, in which the defendant husband counterclaimed for an annulment, and in which a judgment had been entered on February 26, 1963 in the husband’s favor annulling the marriage on the ground that his previous marriage had not been lawfully terminated, and directing him to pay to the wife $100 per week for her support and for the support of their two infant children, the husband appeals from an order of the Supreme Court, Queens County, entered July 29, 1964, which denied his motion to amend the said judgment by reducing to $50 per week the payment directed to be made. Order reversed, without costs, and motion granted to the following extent: The judgment is amended by reducing the payments directed to be made from $100 per week to $75 per week, computed on the basis of $25 per week for the support of the wife and $25 per week for the support of each child. In our opinion, upon considering the relative financial status of the parties, particularly the change in the financial circumstances of the wife since the entry of the judgment of annulment, the total of the alimony payments to the wife should be reduced as above stated (cf. Le Duc v. Le Duc, 14 A D 2d 642; Phillips v. Phillips, 1 A D 2d 393). Beldoek, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.